Exhibit 10.20



 

LAND DEVELOPMENT ASSOCIATES, S.E.
Doral Building, 7th Floor
650 Munoz Rivera Avenue
Hato Rey, Puerto Rico 00918-4149




July 13, 2001



Mrs. Carmen Rocafort
Vice President
FirstBank Puerto Rico
Santurce, Puerto Rico


Re: KEMBT Corporation


Dear Mrs. Rocafort:

Reference is made to that certain Loan Agreement between Land Development
Associates, S.E. ("LDA") and FirstBank Puerto Rico ("you"), dated August 3,
1995, as amended, (the "LDA Loan Agreement") and that certain Non-Revolving
Credit Agreement between KEMBT Corporation ("KEMBT") and you, dated the date
hereof (the "Credit Agreement").

Pursuant to the LDA Loan Agreement, LDA is required to deliver to you as
repayment of its obligations under the LDA Loan Agreement an amount equal to
seventy percent (70%) of the sales price of the portions of the real estate
forming part of the Parque Escorial Office Park and of the real estate
identified as the Parque Escorial Development and from the assigned
distributions made to Borrower by Eli, S.E. (the "LDA Payment").

In order to repay certain obligations to KEMBT arising from a certain Cash Flow
Note dated August 15, 2000, LDA requests your consent for the application by you
of an amount equal to 40% of the LDA Payment, to KEMBT's obligations under the
Credit Agreement, without such bifurcation of the LDA Payment constituting a
release or waiver of any covenant or condition (whether of payment or otherwise)
under the LDA Agreement.

Furthermore, as a condition of you entering into the Credit Agreement and
extending credit thereunder, LDA agrees to modify and hereby modifies, with your
consent, the LDA Loan Agreement to the effect that the occurrence of an event of
default under the Credit Agreement shall constitute an event of default under
the LDA Agreement as if such was caused by LDA, giving you the right to
foreclose on the collateral guaranteeing the LDA Loan Agreement. Notwithstanding
the said cross-default and cross-guarantee rights granted to you herein, LDA
shall retain the right to cure any such default as such may be cured by KEMBT
pursuant to the terms of the Credit Agreement.

Sincerely,

Land Development Associates, S.E.
By: Interstate General Properties Limited
Partnership, S.E., its Managing Partner
By: IGP Group Corp., its General Partner
By: /s/ Carlos R. Rodriguez
Carlos R. Rodriguez
President


Agreed and Acknowledged:

I.G.P. Group Corp (Guarantor)
By: /s/ Carlos R. Rodriguez
Carlos R. Rodriguez
Chief Executive Office


American Community Properties Trust (Guarantor)
By: /s/ Carlos R. Rodriguez
Carlos R. Rodriguez
Authorized Officer


American Land Development U.S., Inc. (Guarantor)
By: /s/ Carlos R. Rodriguez
Carlos R. Rodriguez
Authorized Officer

 

Interstate General Properties Limited Partnership, S.E. (Guarantor)
By: I.G.P. Group Corp., its General Partner

By: /s/ Carlos R. Rodriguez
Carlos R. Rodriguez
Chief Executive Officer

 

FirstBank Puerto Rico (Lender)
By: /s/ Carmen Rocafort
Carmen Rocafort
Vice President